United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q/A (Amendment No. 2) þ Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2011 Commission File #0-16640 (Exact name of registrant as specified in its charter) Michigan 38-2606280 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2723 South State Street, Ann Arbor, MI 48104 (Address of principal executive offices, including Zip Code) Registrant's telephone number, including area code: (517) 423-8373 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check one): Large accelerated Filer o Accelerated filer o Non-accelerated filer o (do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ As of November 14, 2011, there were outstanding 12,697,265 shares of the registrant's common stock, no par value. Page Page 1 United Bancorp, Inc. is filing this Amendment No. 2 (this "Amendment") to the Quarterly Report on Form 10-Q for the quarter ended September 30, 2011, originally filed with the Commission on November 14, 2011 and amended by Form 10-Q/A Amendment No.1, filed November 21, 2011, solely for the purpose of furnishing the Interactive Data File exhibits required by Item 601(b)(101) of Regulation S-K. No other changes have been made to the 10-Q/A filed on November 21, 2011, and this Amendment has not been updated to reflect events occurring subsequent to the filing of the 10-Q/A, Amendment No. 1. Item 6 – Exhibits The exhibits filed in response to Item 601 of Regulation S-K are listed in the Exhibit Index, which is here incorporated by reference. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. United Bancorp, Inc. November 21, 2011 /s/ Robert K. Chapman /s/ Randal J. Rabe Robert K. Chapman Randal J. Rabe President and Chief Executive Officer (Principal Executive Officer) Executive Vice President and Chief Financial Officer (Principal Financial Officer) Page 2 Exhibit Index Designation of Exhibits in This Report Description of Exhibit Agreement of Consolidation. Previously filed with the Commission on January 15, 2010 in United Bancorp, Inc.'s Current Report on Form 8-K, Exhibit 2.1. Incorporated here by reference. Restated Articles of Incorporation of United Bancorp, Inc. Previously filed with the Commission on October 1, 2010 in United Bancorp, Inc.'s Form S-1 Registration Statement, Exhibit 3.1. Incorporated here by reference. Amended and Restated Bylaws of United Bancorp, Inc. Previously filed with the Commission on December 9, 2009 in United Bancorp, Inc.'s Current Report on Form 8-K, Exhibit 3.1. Incorporated here by reference. Certificate of Designations for Fixed Rate Cumulative Perpetual Preferred Stock, Series A. Previously filed with the Commission on January 16, 2009 in United Bancorp, Inc.'s Current Report on Form 8-K, Exhibit 3.1. Incorporated here by reference. Restated Articles of Incorporation of United Bancorp, Inc. Exhibit 3.1 is incorporated here by reference. Amended and Restated Bylaws of United Bancorp, Inc. Exhibit 3.2 is incorporated here by reference. Form of Certificate for Fixed Rate Cumulative Perpetual Preferred Stock, Series A. Previously filed with the Commission on January 16, 2009 in United Bancorp, Inc.'s Current Report on Form 8-K, Exhibit 4.1. Incorporated here by reference. Warrant, dated January 16, 2009, issued to the United States Department of the Treasury. Previously filed with the Commission on January 16, 2009 in United Bancorp, Inc.'s Current Report on Form 8-K, Exhibit 4.2. Incorporated here by reference. Certificate of Designations for Fixed Rate Cumulative Perpetual Preferred Stock, Series A. Exhibit 3.3 is incorporated here by reference. 10.1 * United Bancorp, Inc. Amended and Restated Director Retainer Stock Plan (as amended through October 20, 2011. 10.2 * United Bancorp, Inc. Senior Management Bonus Deferral Stock Plan (as amended through October 20, 2011). 10.3 * United Bancorp, Inc. Stock Incentive Plan of 2010 (as amended through October 20, 2011). 31.1 * Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2 * Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1 * Certification pursuant to 18 U.S.C. Section 1350. EX-101.ins XBRL Taxonomy Extension Definition Linkbase Document ** EX-101.sch XBRL Taxonomy Extension Schema Document ** EX-101.cal XBRL Taxonomy Extension Calculation Linkbase Document ** EX-101.lab XBRL Taxonomy Extension Label Linkbase Document ** EX-101.pre XBRL Taxonomy Extension Presentation Linkbase Document ** *Filed with the 10-Q/A Amendment No. 1 **Furnished, not filed, herewith. Page 3
